Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comment
This office action is based on response was filed on 05/23/2022. 
Claims 1 and 15 have been amended to ovecome the112(b) rejections.  Therefore, the 112(b) rejection, for claims 1-7 and 15-20, has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowable subject matter.  The closest prior art of record neither anticipates nor renders obvious the pending claims 1-20.  
More specifically for independent claim 1, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“initiating, by a first management controller of a first compute node in an information handling system, a firmware update for firmware in a shared device of the information handling system, wherein the shared evice is utilized by the first compute node and a second compute node; 
detecting, by the first management controller, that the firmware update is complete; 
in response to the firmware update being completed, sending rollback information for the firmware to a chassis controller of the information handling system; 
in response to reception of the rollback information, storing, by the chassis controller, the rollback information as a rollback image within a memory in the chassis controller; 
sending, by the chassis controller, the rollback information to the second compute node; 
receiving, at the second compute node, the rollback information from the chassis controller; and 
updating the rollback information within the second compute node”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1.
More specifically for independent claim 8, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“the first compute node to communicate with the shared device and with the chassis controller, the first compute node including a first management controller to: 
initiate a firmware update for firmware in the shared device; 
detect that the firmware update is complete; and 
in response to the firmware update being completed, send rollback information for the firmware to the chassis controller; 
in response to reception of the rollback information, the chassis controller to: 
store the rollback information as a rollback image within a storage location of the memory; and 
send the rollback information to the second compute node; 
the second compute node including a second management controller to: 
receive the rollback information from the chassis controller; and
 update the rollback information within the second compute node”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 8.
More specifically for independent claim 15, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“initiating, by a first management controller of a first compute node in an information handling system, a firmware update for firmware in a shared device of the information handling system, wherein the shared evice is utilized by the first compute node and a second compute node; 
detecting, by the first management controller, that the firmware update is complete;
 in response to the firmware update being completed, sending rollback information for the firmware to a chassis controller of the information handling system; 
in response to reception of the rollback information, storing, by the chassis controller, the rollback information as a rollback image within a storage location of a memory in the chassis controller; 
sending, by the chassis controller, the rollback information to the second compute node; 
receiving, at the second compute node, the rollback information from the chassis controller; and 
updating the rollback information within the second compute node.”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 15.
The dependent claims 2-7, 9-14 and 16-20 being definite, further limiting, and fully enabled by the specification are also allowed.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199